I concur in the opinion and the result with this exception: I do not think there is any duty on a passenger riding in an automobile to give advice to the driver of the car at peril of being adjudged guilty of negligence for not so doing. "Back-seat drivers" have done more to cause automobile collisions than they have ever avoided. I question the wisdom of judicially imposing any such requirement upon those who ride in automobiles which other persons drive. For this reason I am unable to accept the view that plaintiff was in any degree negligent for "permitting" the driver of the car to drive the car across the track not knowing whether she had looked, and without looking herself. If this is the rule, then a traveler in an automobile who goes to sleep is guilty of contributory negligence because he didn't stay awake to help advise the driver how to run the car.
But I am of the opinion that the plaintiff, as a passenger in the car when it stalled on the railroad tracks, was under the duty to get out of the car as quickly as possible when *Page 218 
she had time to realize that the car had stalled. Failure to do so might well be held to be negligence which as a matter of law would bar any recovery at all under the doctrine of "the last clear chance."
When an automobile stalls on a railroad track it is the duty of those riding therein to be on the alert for their own safety and to promptly disembark from the car when it appears that it will likely not be able to get off the track before it is struck by an approaching train. It is also the duty of those riding in automobiles to be sufficiently acquainted with the mechanism of the doors or outlets to be able to get out of a car in the face of a known approaching danger.
A railroad company may be ever so negligent in running its trains too fast where its tracks cross highways in a populous locality where there is reason for the company to anticipate persons in the act of crossing the railroad tracks, but even so, the occupant of an automobile stalled on the track has "the last clear chance" in most instances, to avoid the injury by getting out of the stalled car before the train strikes it. Where a person having the "last clear chance" to avoid injury to another, or being injured himself, fails to avail himself of it, he is guilty of negligence as a matter of law, and a directed verdict would be appropriate in a case where such clearly appeared to be the situation. In such cases the failure to utilize the "last clear chance" to avoid the result, is regarded as the sole proximate cause of the injury that issues.
In stopping a railroad passenger train the train crew must consider the probability of injuring those riding in its cars as passengers, should the train be brought to too sudden and violent a stop by the application of its brakes. The railroad company owes a duty to use all reasonable means *Page 219 
within its power to stop its train in order to avoid striking those whom it finds on its tracks in a position of peril, after it is appraised of the fact that it is necessary to stop the train in order to avoid a collision, but the law does not impose upon the railroad company the duty to stop its train so suddenly and violently as to injure passengers being carried by it, to whom it owes an equal duty not to negligently injure them.
The evidence in the present case may be regarded as reasonably in conflict on the question who had "the last clear chance" to avoid the injury, and because of this conflict, I think the verdict as modified may be properly allowed to stand.